Title: From Alexander Hamilton to Ebenezer Stevens, 7 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Oct. 7th. 1799—
          
          In the letter which I wrote you to day, there was a mistake in the quantity of boards and nails  ordered to be procured—This is therefore to desire you to procure double the quantity, mentioned in that letter, of each—
          With great consideration I am Sir yr. obedt. Servant
          
            Alex Hamilton
          
          E. Stevens Esqr.
        